         Case 1:20-cr-00302-NRB Document 16
                                         15 Filed 06/17/20
                                                  06/16/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     June 16, 2020
                                   An arraignment and initial conference is
BY ECF                             scheduled for July 1, 2020. The Court excludes
                                   time under the Speedy Trial Act through that
The Honorable Naomi Reice Buchwald date. See 18 U.S.C. § 3161(h)(7)(A).
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       RE:     United States v. Rayquan Turner, 20 Cr. 302 (NRB)
                                                                               Dated: June 17, 2020
Dear Judge Buchwald:

        The Government writes to respectfully request that an arraignment and initial conference
in the above-referenced case be scheduled. On June 15, 2020, a three-count indictment was
returned charging the defendant with (1) possessing a firearm after having knowingly been
convicted of a felony, in violation of Title 18, United States Code, Section 922(g), (2) possessing
with intent to distribute mixtures and substances containing heroin and fentanyl, in violation of
Title 21, United States Code, Section 841(a)(1), and 841(b)(1)(C), and (3) using, carrying and
possessing a firearm in furtherance of a drug trafficking crime, in violation of Title 18, United
States Code, Section 924(c) and 2. The defendant was charged with these offenses by complaint
on January 10, 2020 and has been detained at the Metropolitan Correctional Center since his arrest
on January 15, 2020.

        In light of the current health crisis caused by COVID-19, and after conferring with the
Court, the Government understands that the arraignment and initial conference will occur
telephonically and that July 1, 2020 is a date convenient to the Court. To that end, the parties
respectfully request that the arraignment and initial conference be scheduled for July 1, 2020.
          Case 1:20-cr-00302-NRB Document 16
                                          15 Filed 06/17/20
                                                   06/16/20 Page 2 of 2
                                                                                             Page 2


         The Government further requests that the Court exclude time from today until the
scheduled date of the conference. The exclusion of time will allow defense counsel to review
discovery (which the Government expects to produce in advance of the conference) and to
determine whether any motions will be filed. Accordingly, the Government submits that the ends
of justice served by the exclusion of time outweigh the best interests of the public and the defendant
in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). The defendant consents to this request.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                           By: _____________________________
                                              Jamie Bagliebter
                                              Assistant United States Attorney
                                              (212) 637-2236


cc: Defense Counsel (via ECF)
